 


109 HR 429 IH: Indian School Bus Route Safety Reauthorization Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 429 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Udall of New Mexico (for himself, Mr. Matheson, and Mr. Renzi) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To reauthorize additional contract authority for States with Indian reservations. 
 
 
1.Short titleThis Act may be cited as the Indian School Bus Route Safety Reauthorization Act of 2005. 
2.Reauthorization of additional contract authority for States with Indian reservationsSection 1214(d)(5)(A) of the Transportation Equity Act for the 21st Century (23 U.S.C. 202 note; 112 Stat. 206) is amended by striking $1,500,000 for each of fiscal years 1998 through 2003 and inserting $1,800,000 for each of fiscal years 2005 through 2010. 
 
